Exhibit 10.4

GENTIVA HEALTH SERVICES, INC. 2004 EQUITY INCENTIVE PLAN

AMENDMENT & CONSENT TO 2013 STOCK OPTIONS

This Amendment and Consent (this “Amendment & Consent”) to certain stock options
granted during 2013 (the “2013 Stock Options”) to Rodney D. Windley (the
“Participant”) under the Gentiva Health Services, Inc. 2004 Equity Incentive
Plan, amended and restated as of March 16, 2011 and as further amended by
Amendments No. 1 and No. 2 thereto (the “Plan”) is made effective September 12,
2013. Except as otherwise provided in this Amendment & Consent, all capitalized
terms herein shall have the same meaning as set forth in the Participant’s stock
option agreement for the 2013 Stock Options.

W I T N E S S E T H:

WHEREAS, Gentiva Health Services, Inc., a Delaware corporation (the “Company”),
maintains the Plan, under which the Participant was granted the 2013 Stock
Options;

WHEREAS, the Company’s Board of Directors, on September 12, 2013, approved the
Gentiva Health Services, Inc. Executive Incentive Compensation Recoupment Policy
(the “Recoupment Policy”);

WHEREAS, the Company and the Participant have agreed to amend the 2013 Stock
Options with respect to certain vesting terms and to be subject to the
Recoupment Policy; and

WHEREAS, the Company and the Participant have agreed that the 2013 Stock Options
will be amended as set forth herein.

NOW, THEREFORE, in consideration of the foregoing recitals and the mutual
promises and conditions set forth herein, and for other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, the
Company and the Participant hereby agree as follows:

1. The time service conditions for vesting the 2013 Stock Options will no longer
automatically be satisfied upon a Change of Control, but instead, like the share
price conditions, will be satisfied upon the Participant’s termination of
service without Cause by the Company or by the Participant for “good reason” (as
defined in the Participant’s notice of stock option grant for the 2013 Stock
Options) that occurs on or within two years following a Change of Control (or
within one year before such Change of Control if the Committee determines that
such termination of service arose in connection with or in anticipation of the
Change of Control) and upon such termination of service following a Change of
Control (or upon such Change of Control if the Committee determines that such
termination of service was in connection with or anticipation of the Change of
Control), the 2013 Stock Options shall remain exercisable for the remainder of
their terms notwithstanding such termination of service.

2. The Committee’s ability to fully vest and lapse all restrictions of the 2013
Stock Options upon a Change of Control or terminate the 2013 Stock Options in
exchange for an amount of cash, if any, equal to the amount that would have been
attained upon the exercise of

 

1



--------------------------------------------------------------------------------

the 2013 Stock Options upon a Change of Control shall be limited to only the
situation where the successor entity in a Change of Control refuses to assume or
substitute the 2013 Stock Options upon the consummation of such Change of
Control.

3. The 2013 Stock Options shall be subject to the Recoupment Policy as in effect
and amended from time to time.

4. Except as specifically modified in this Amendment & Consent, the 2013 Stock
Options shall be and remain in full force and effect.

5. This Amendment & Consent may be executed in any number of counterparts and by
different parties hereto in separate counterparts, each of which when so
executed shall be deemed to be an original and all of which taken together shall
constitute one and the same agreement.

IN WITNESS WHEREOF, the Company and the Participant have executed this
Amendment & Consent to evidence their agreement and consent.

 

GENTIVA HEALTH SERVICES, INC.     By:  

/s/ Tony Strange

    Date:  

9/13/2013

Print Name:  

Tony Strange

      Title:  

President and Chief Executive Officer

      PARTICIPANT      

/s/ Rodney D. Windley

    Date:  

9/13/2013

Rodney D. Windley      

 

2